Citation Nr: 1100108	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  10-40 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for metastatic lung 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in St. Paul, Minnesota.  A transcript of 
that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's renal cell carcinoma is likely attributable to 
in-service herbicide exposure.

2.  The Veteran's metastatic lung carcinoma was caused by his 
service-connected renal cell carcinoma.


CONCLUSIONS OF LAW

1.  The Veteran's renal cell carcinoma is likely the result of 
disease or injury incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran's metastatic lung carcinoma is proximately due to 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he developed renal cell carcinoma due 
to his exposure to herbicides while stationed in Vietnam.  The 
record shows that the RO has conceded that the Veteran in fact 
served in Vietnam.  There is nothing in the record to suggest 
otherwise.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, it is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the result 
of a service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Further, additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In this case, the record shows that the Veteran served in Vietnam 
and therefore, exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  However, renal cell carcinoma is not 
one of the diseases noted under 38 C.F.R. § 3.309(e) (2010) as a 
disease having a positive association with herbicide exposure.  
Additionally, there is no indication that the Veteran's 
malignancy was manifested during the one-year period following 
his separation from service, as the first diagnosis of renal cell 
carcinoma was not until approximately December 2009.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010) (service incurrence may also be 
presumed for malignant tumors that were manifested to a 
compensable degree within a year of separation from qualifying 
active military service).  Therefore, the Veteran's renal cell 
carcinoma is not presumed to be the result of an in-service 
disease or injury.  

The Board notes that the law and regulations establishing 
presumptions for malignant tumors or for diseases associated with 
herbicide exposure do not foreclose the possibility of proof of 
direct service connection, and the claimant has a right to prove 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  

Here, the Veteran's service treatment records (STRs) are devoid 
of any reference to treatment or complaints related to the 
Veteran's kidneys, and the August 1969 separation examination 
noted that the clinical evaluation of the Veteran's abdomen and 
genitourinary system was normal.  In fact, the first post-service 
medical evidence in the record diagnosing the Veteran with renal 
cell carcinoma was not until December 2009, more than 30 years 
after separation from service.  (See North Memorial CT scan of 
the abdomen and pelvis).

Despite the lack of in-service evidence of early symptoms of 
renal cell carcinoma, there is competent medical evidence of 
record indicating a connection between the Veteran's diagnosed 
renal cell carcinoma and his Vietnam service.  The only medical 
evidence of record addressing whether the Veteran's presumed 
exposure to herbicides led to the development of his renal cell 
carcinoma suggests a positive association.  Specifically, the 
record contains May 2010 and July 2010 letters by H.L., M.D., the 
Veteran's treating physician, in which Dr. L. noted that the 
Veteran was 62 years old and had been under his care for 
metastatic cancer of the kidney.  Dr. L. stated that the Veteran 
had a strong history of significant exposure to Agent Orange when 
he was stationed in Vietnam, and noted that he was writing his 
letter in support of the Veteran's claim.  Dr. L. opined that 
there "may be an association" between his herbicide exposure 
and the development of his malignancy.  He explained that Agent 
Orange is a known carcinogen, and stated that exposure to this 
agent has been associated with a wide variety of malignancies.  
He noted that dioxin, a component of Agent Orange, was also a 
known environmental carcinogen associated with many types of 
cancer.  He explained that dioxin is excreted into the renal 
tract and could "theoretically" result in the development of 
renal cell carcinoma.  Finally, Dr. L. reasoned that the Veteran 
had a very unusual subtype of renal cell carcinoma-collecting 
duct carcinoma, which accounted for less than 1% of all renal 
malignancies and arose from the structural components of the 
renal tubule.  Significantly, Dr. L. explained that collecting 
duct carcinoma was similar in many ways to a soft tissue tumor 
such as a sarcoma.  Dr. L. supplemented his May 2010 statement by 
submitting another statement in July 2010, where he opined that 
it was his feeling that the development of this extremely rare, 
highly aggressive cancer in the setting of exposure to a known 
carcinogen, such as Agent Orange, would suggest that there was a 
"strong possibility" that the Veteran's malignancy was related 
to that exposure.

Dr. L. relied on his own assessment of the Veteran's particular 
circumstances, and formulated an opinion specific to the 
Veteran's situation that took the scientific research in this 
area in to account.  Here, Dr. L. stated that he had been 
treating the Veteran essentially since the Veteran was diagnosed, 
and relied on the Veteran's statements as to his exposure, and 
his medical knowledge of the highly rare form of kidney cancer 
that developed in the Veteran.  There is no medical opinion of 
record contradicting Dr. L.'s nexus opinion.

The Board acknowledges that Dr. L. noted that the cancer was so 
rare that there were virtually no large series regarding the 
epidemiology and etiology of this rare type of cancer (See July 
2010 letter).  However, the Board finds that medical opinion 
evidence necessarily requires that the clinician resort to some 
level of educated conjecture, which Dr. L. did.  The Board finds 
Dr. L.'s opinion probative to the matter at hand because he 
supported his assessment with an adequate rationale, and took 
into account the Veteran's unique form of kidney cancer, noting 
that it was similar in many respects to a soft tissue tumor such 
as sarcoma, which significantly, is a disease VA recognizes as 
having a positive association with herbicide exposure.  See 38 
C.F.R. § 3.309(e) (2010).

Additionally, other evidence submitted by the Veteran is 
consistent with Dr. L.'s medical opinion.  For example, the 
Veteran reported that while in Vietnam he handled Agent Orange, 
and was responsible for loading and unloading it, noting that 
planes picked up the herbicide agent from the base where he was 
stationed.  See October 2010 Board Hearing.  The Veteran is 
competent to report an in-service incident, and the Board finds 
no reason to question the credibility of this claim.  Further, 
the Veteran submitted a list of risk factors for kidney cancer 
from the American Cancer Society, which noted that one risk 
factor for the development of kidney cancer was work-place 
exposure.  The report noted that work-place exposure to certain 
substances, including some herbicides, increases the risk of 
developing renal cell carcinoma.  The Veteran also submitted a 
June 1997 article from the American Journal of Epidemiology 
entitled "Cancer Mortality in Workers Exposed to Phenoxy 
Herbicides, Chlorophenols, and Dioxins,"  which provided 
statistical information of an increased risk of developing soft 
tissue sarcoma after exposure to dioxins and herbicides.

The Board recognizes that Dr. L.'s statements used speculative 
terminology when discussing the link between herbicides and the 
development of his renal cell carcinoma; however, the record 
contains no evidence that contradicts or calls into question Dr. 
L.'s statements.  In fact, as noted above, the other evidence 
contained in the record supports his assessment.  Further, as 
noted above, medical etiological opinions require a certain 
degree of conjecture, especially in this case where Dr. L. noted 
that the Veteran presented with an extremely rare type of renal 
cell carcinoma and therefore, little testing had been conducted 
to determine possible etiologies.  In any event, the Board finds 
that it would serve no useful purpose to remand for a less 
speculative medical opinion in a case such as this where little 
is known regarding the etiology of the Veteran's rare form of 
renal cell carcinoma, and the record already contains a medical 
opinion expressing a likely nexus between the Veteran's renal 
cell carcinoma and his in-service exposure to herbicides.

Therefore, after consideration of all the evidence, the Board 
finds that the greater weight of the medical opinion evidence 
favors the Veteran's claim of service connection for renal cell 
carcinoma.

Finally, the Board finds that service connection for metastatic 
lung carcinoma is warranted as it has been found to be caused by 
the Veteran's now service-connected renal cell carcinoma.  
Specifically, in his July 2010 letter, Dr. L. stated that at the 
time of the Veteran's diagnosis of collecting duct carcinoma of 
the kidney, the cancer had spread to the regional lymph nodes and 
the lung.  See May and July 2010 letters by Dr. L.  Therefore, 
service connection for metastatic lung carcinoma secondary to 
service-connected renal cell carcinoma is granted.




ORDER

Service connection for renal cell carcinoma is granted.

Service connection for metastatic lung carcinoma is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


